Case: 19-30997      Document: 00515560636          Page: 1     Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                       September 11, 2020
                                    No. 19-30997                           Lyle W. Cayce
                                                                                Clerk

   George Webb,

                                                               Plaintiff—Appellee,

                                        versus

   Mike Stone, individually and in his official capacity,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:17-CV-1605


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellee George Webb sued Defendant-Appellant Mike
   Stone, the sheriff of Lincoln Parish, Louisiana, under 42 U.S.C. § 1983, after
   Stone terminated Webb’s employment as a deputy in the Lincoln Parish
   Sheriff’s Office. Webb alleged that Stone fired him for exercising his
   constitutional rights, including his right to run for public office and his right


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30997      Document: 00515560636           Page: 2    Date Filed: 09/11/2020




                                     No. 19-30997


   to speak about his own political campaign. Denying most of the facts alleged
   in Webb’s complaint and asserting qualified immunity, Stone moved for
   summary judgment. The district court granted the motion in part and denied
   it in part. Notably, the district court denied summary judgment on Webb’s
   First Amendment claim, holding that, when genuinely disputed facts are
   assumed in Webb’s favor, Stone’s actions constitute a violation of clearly
   established law. Stone brought this interlocutory appeal to challenge that
   conclusion. See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (holding that
   denials of qualified immunity are immediately appealable under 28 U.S.C.
   § 1291).
          “On an appeal of a denial of summary judgment on the basis of
   qualified immunity, our jurisdiction is limited to examining the materiality of
   factual disputes the district court determined were genuine.” Cole v. Carson,
   935 F.3d 444, 452 (5th Cir. 2019) (en banc).           In other words, in an
   interlocutory appeal such as this one, we “consider only whether the district
   court erred in assessing the legal significance of the conduct that the district
   court deemed sufficiently supported for purposes of summary judgment.” Id.
   (quoting Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015)). Thus, accepting
   the genuineness of material factual disputes identified by the district court
   and assuming all genuinely disputed facts in favor of the nonmovant, we ask
   (1) whether the facts show the violation of a constitutional right that (2) was
   clearly established at the time of the violation. Id. at 451–52.
          Here, the district court concluded that nearly every material fact is the
   subject of a genuine dispute. Specifically, the district court observed genuine
   disputes of material fact concerning: whether Webb caused a disruption in
   the workplace; “what the exact time, place, and manner of Webb’s activities
   were”; whether Webb engaged in “hostile, abusive, or insubordinate”
   behavior; and, critically, whether Stone’s termination of Webb was
   motivated by Webb’s political speech.



                                          2
Case: 19-30997      Document: 00515560636           Page: 3    Date Filed: 09/11/2020




                                     No. 19-30997


          Two examples suffice.         Stephen Williams, who was Webb’s
   supervisor and rumored to be “Stone’s hand-picked successor,” was
   politicking in the office. The fact that Webb was fired, while Williams was
   not, raises a factual dispute about whether Stone’s actions were politically
   motivated. Stone responds that Webb had been insubordinate, including
   calling the sheriff a “son of a b—” in private meetings. But Webb asserts
   that he “does not recall” making the comment, that Stone was not present,
   that it at most concerned a single incident, and that Webb was never
   disciplined in any way for the purported affront. Those examples are not
   exhaustive. But they go to show, as the district court concluded, that “factual
   dispute[s] must be resolved to make the qualified immunity determination”
   in this case. Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009). That means
   we “lack jurisdiction over the appeal.” Id.
          It has been clearly established for 50 years “that a state cannot
   condition public employment on a basis that infringes the employee’s
   constitutionally protected interest in freedom of expression.” Connick v.
   Myers, 461 U.S. 138, 142 (1983) (citing Keyishian v. Bd. of Regents, 385 U.S.
   589, 605–06 (1967)) (additional citations omitted); see also Maldonado v.
   Rodriguez, 932 F.3d 388, 393 (5th Cir. 2019) (“In a series of cases, this court
   has . . . concluded that the politically-motivated demotions or terminations
   of . . . Deputy Sheriffs . . . were actions not only afoul of the First Amendment
   but, as of 1993, so ‘clearly established’ as to negate the defense of qualified
   immunity.”); Vojvodich v. Lopez, 48 F.3d 879, 887 (5th Cir. 1995). Viewing
   all of the disputed material facts in Webb’s favor, we cannot say that the
   district court erred by finding Stone ineligible for qualified immunity or by
   denying in part his motion for summary judgment.
          Stone’s arguments to the contrary fall short. First, he contends that
   as a factual matter, “Webb’s protected speech did not lead to his
   termination.” But the district court expressly concluded that “genuine



                                          3
Case: 19-30997       Document: 00515560636              Page: 4   Date Filed: 09/11/2020




                                         No. 19-30997


   issues of material fact preclude finding that Webb’s decision to run for sheriff
   was not a motivating factor in this case.” That dispute is certainly material,
   and this court may only review issues’ “materiality, not their genuineness.”
   Manis, 585 F.3d at 842.
          Similarly, Stone argues that “it is manifest that the sheriff reasonably
   concluded that Webb . . . incited a situation sufficiently serious to impact
   morale and function.” But the district court noted several “disputes of fact
   relevant to determining whether Webb’s behavior was disrupting close
   working relationships” including whether Webb’s “activities actually caused
   disruption in the workplace.” We simply lack the jurisdiction to adjudicate
   the factual questions that Stone asks us to resolve.
          Finally, Stone contends that even assuming a violation had occurred,
   the right was not clearly established. Viewing the record in the light most
   favorable to Webb, Stone terminated Webb because of Webb’s decision to
   run for sheriff, even though Webb’s actions did not negatively impact the
   office’s ability to function. This circuit has made clear that “by January 1992
   at the latest, the law was . . . clear that . . . a public employer cannot act against
   an employee because of the employee’s affiliation or support of a rival
   candidate unless the employee’s activities in some way adversely affect the
   government’s ability to provide services.” Vojvodich, 48 F.3d at 887. The
   district court did not err by holding that the law was clearly established.
                                     *        *         *
          Lacking jurisdiction to review the genuineness of the factual disputes
   identified by the district court and concluding that those factual disputes are
   material to the question of qualified immunity, we DISMISS Stone’s
   interlocutory appeal and REMAND the case to the district court for further
   proceedings.




                                              4